El Juez PrbsideNte, Sr. Quiñones,
después de exponer los becbos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de becbo de la sentencia apela-da.
Considerando: que apreciada la prueba ofrecida por el pro-movente Don Sergio Calzada Ferrer, y que se reduce á las de-claraciones de los dos tesitigos que ban depuesto en el presente informativo, no es posible accederse á la declaratoria de do-minio que interesa dicbo Calzada Ferrer, toda vez que los tes-tigos no acreditan el tiempo de posesión que lleva el promo-vente, y que en su escrito dice que no excede de dos meses, ni el que poseyera su causante, ni si poseía, ó no, con título, y *536en caso afirmativo, cual fuera éste, requisitos necesarios para probar la adquisición del dominio de un inmueble por la pres-cripción ordinaria, ó sea de menos de 30 años.
Visto el artículo 395 de la vigente Ley Hipotecaria y la Or-den Judicial de 4 de Abril de 1899.
Fallamos que debemos confirmar y confirmamos la senten-cia apelada en cuanto por ella se resuelve no baber lugar á la declaratoria de dominio solicitada por Don Sergio Calzada Ferrer, con las costas á su cargo.
Jueces concurrentes: Sres. Hernández, Figueras, Sulzbacber y MacLeary.